Title: From George Washington to Benjamin Fitzhugh Grymes, 16 March 1787
From: Washington, George
To: Grymes, Benjamin Fitzhugh



Dear Sir,
Mount Vernon 16th Mar: 1787

I am very much obliged to you for the Jerusalem Artichoke and fish, which you were so obliging as to send me by Colo. Stith; and if opportunity serves, Mrs Washington will be equally thankful to you for a little Cotton Seed. Of the Irish Potatoes I believe I have enough to seed the ground I intend for this Crop; but as the quantity will be large, I may be mistaken; and if you raise for Market I may be a customer.
The Guinea grass will not stand our frosts—otherwise I should esteem it the most productive, and most valuable of any we could raise: The growth is rapid—drought has no effect on it—and the quantity it yields is astonishing. Mine (not having the Seed in time) was not sown till the middle of June and produced no seed; otherwise even as an annual plant I think it would be worth cultivating for Hay & should have tried it in this way if I had saved a single Seed—If you sow yours as soon as the danger of frost is past there may be time for the seed to ripen—It does not vegitate quick—nor does it spring fast till the root begins to feel the ground, or the blade to shade it—then you may almost see it grow. With respect to the Magoty bay Pea—or Bean as they are (improperly I think called) I can say nothing experimentally of the valuable qualities that are ascribed to it. I have received letters from some Gentlemn on the Eastern shore, and lately have seen one a Mr Custis who attribute surprizing property’s to this Pea as a fertilizer of the soil (his acct & mode of managing it I enclose you) but I confess I have no great opinion of it notwithstanding—and much less since I find, on comparison, that it is now growing spontaneously all over my fields, without perceiving any of those benificial effects which are talked of. How long it has been in th⟨em⟩ I cannot undertake to say, for till I got a few of the Seeds and planted them in my garden, and being struck with the similarity of the two was lead to a close investigation, they never had attracted my notice, more than any other of the common herbage of the field had done. Now I am satisfied they are the same,

tho’ the Gentleman with whom I have lately conversed on the subject informs me, that there are two sorts and that the right one has a small stem abt 1/2 an inch long which joins the pod to the stalk of the plant & its branches. I am Dear Sir Yr most Obedt Servt

Go: Washington


P.S. What time do you plant the J: Artichoke? Do they succeed best in hills, or drills—and what culture do they require? What kind of Land—light or stiff suits best.

